Contract; delays; increased costs; failure of proof. — Plaintiffs in both oases contracted with the Navy Department to construct certain vessels and sue to recover extra costs which they allege were incurred as the result of delays, disruptions, interferences, building period extensions and idle or unproductive labor time in connection with the performance of work under change orders which plaintiffs had agreed to at the time of their issuance. The cases were referred to Trial Commissioner Lloyd Fletcher who granted defendant’s motions to dismiss under rule 49 (c) and submitted reports of his findings of fact and recommendations for conclusions of law on August 28, 1961. The trial commissioner found that although the evidence submitted by plaintiffs established the fact that they had encountered serious difficulties in the performance of the contracts, and that errors in defendant’s plans and drawings had contributed to those difficulties, the *708evidence did not establish, the amount of such increased costs, if any, attributable to such delays and disruptions beyond those for which plaintiffs had already been compensated by mutual agreement. The trial commissioner recommended that the court conclude as a matter of law that plaintiffs were not entitled to recover. The cases came before the court on the merits, having been submitted on defendant’s briefs in support of the trial commissioner’s report without oral argument, plaintiffs’ motions for submission without briefs or exceptions having been allowed.
The court, being in agreement with the findings and recommendations of the trial commissioner in No. 94-57, adopted the same and ordered, on February 16, 1962, that the plaintiff’s petition be dismissed. In No. 95-57, the court, being in agreement with the findings and recommendations of the trial commissioner, adopted the same and ordered, on February 16, 1962, that plaintiff’s petition be dismissed, and on February 20,1962, it was further ordered that defendant’s counterclaim be dismissed without prejudice.